The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed October-7-2022 have been fully considered but they are not persuasive. 
Applicant did not amend any independent claims along with all the dependent claims except dependent claim 22 which reads as follows:
Claim 22. (Currently Amended): The telecommunication device of claim 21, where a portion of the flexible screen is visible when a non-retracted position on the retractors.     Applicant again argued that all claims are patentable.
As to applicant’s argument Patent Trial and Appeal Board (PTAB)has already rendered their decision on August-8-2022 indicating that the currently unamended claims are not patentable. See PTAB’s Decision summary below.
   
    PNG
    media_image1.png
    572
    671
    media_image1.png
    Greyscale

Therefore, all the unamended independent and dependent claims are not patentable.
 
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1, 8, 10, 16 and 20 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 7 and 8 of U.S. Patent  No.  (9553963 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 7 and 8 of Patent No. (9553963 B2) contains every element of claims 1, 8, 10, 16 and 20 of the instant application and thus obvious with respect to the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon,qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
Claim Mapping:
Claim 1 of instant application and claim 8 of Patent (9553963 B2).  
Instant Application
Patent 9553963 B2
A telecommunication device comprising:
a)    a casing having a pair of opposed sides,
b)    a first retractor,
c)    smart phone components disposed within the casing,
d)    first flexible screen in communication with the smart phone components, the first flexible screen having proximal and distal ends, the proximal end secured to the first retractor, the distal end being secured to an end unit, the first flexible screen being extensible from and retractable to a first retractor to which its proximal end is secured, the end unit being configured to prevent retraction of the distal end to which it is secured to the first retractor to which the corresponding proximal end is secured.

A telecommunication device comprising:

a) a casing having a pair of  opposed sides, 

b) smart phone components disposed within the casing, 

c) a flexible screen having i) an interior portion secured to the casing and in 
communication with the smart phone components, and ii) opposed extensible distal ends, each extensible distal end extending away from one of the opposed sides of the casing, and

d) retractors secured to each of the opposed 
extensible distal ends of the flexible screen, each retractor being configured to retract an extensible distal end of the flexible screen until the retractor 
contacts a side of the casing away from which the extensible distal end of the flexible screen to which  the retractor is secured extends, each retractor being further configured to enable extension of the extensible distal end of the 
flexible screen to which the retractor is secured;  and 

e) a connecting device secured to the casing for maintaining the telecommunication on person or on clothing or accessories worn on a person, and

f) a second screen in communication with the smart phone components, wherein the casing has an upper surface and the second screen is disposed on or in the upper surface of the casing, wherein the second screen is a fixed screen. 


Claims 2-7, 9, 11-15, 17-19 and 21-22 are also rejected under the judicially created doctrine of obviousness-type double patenting by virtue of their dependence on claim 1, 8, 10, 16 and 20 respectively.


Oath/Declaration

II. DILLIGENCE
Where conception prior to the reference date has not been clearly established diligence need not be considered [See MPEP 715.07(a).]  However, in the interest of expediting prosecution the Examiner will provide further guidance regarding the deficiencies in the attempted showing of diligence.

The critical period for which diligence must be shown before October-10-2012 the effecting filing date of the prior art Krall (U.S. Pub. No. 2014/0099479A1). Applicant submitted exhibits A through H. 
Exhibit “A” is an screen shot of notes application:

    PNG
    media_image2.png
    232
    389
    media_image2.png
    Greyscale

The exhibit merely provides a vague statement and is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention.
Exhibit “B” is a communication message:

    PNG
    media_image3.png
    337
    708
    media_image3.png
    Greyscale

The exhibit merely provides general communication and is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention.
Evidence “D” is calendar schedule image.








The Exhibit “C” that shows a hand written date of 10/4/2012 that is the date before October-10-2012, the effecting filing date of the prior art Krall (U.S. Pub. No. 2014/0099479A1). Exhibit “C” is a hand written document with figures and a handwritten date of 10/4/12. 

    PNG
    media_image4.png
    954
    722
    media_image4.png
    Greyscale


It appears that the evidence submitted is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention that involves smart phone having a flexible screen as described in the claim.  The entire period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses.  [See MPEP 2138.06]. 

Evidences “E” through “U” are images generic calendar schedule and general email communications that occurred after October-12-2012. The evidences E through U do not adequate convey as evidence that the inventor was diligent in reducing the invention to practice September 24, 2012 to March-15-2013.  
Exhibit “K” shows an image of a wrist phone with a flexible display and is dated December-28-2012.


Where conception occurs prior to the date of the reference, but reduction to practice is afterward, it is not enough merely to allege that applicant or patent owner had been diligent. Ex parte Hunter, 1889 C.D. 218, 49 O.G. 733 (Comm'r Pat. 1889). Rather, applicant must show evidence of facts establishing diligence. (MPEP 715.07(a))

As proof of diligence, applicant on 3/6/2019 submitted freehand drawings exhibit “C” and alleges that he was diligent. The drawings do not provide adequate information to establish the relationship to diligence as mentioned above.  As stated above the mere allegation is not sufficient to establish diligence.

As proof of diligence applicant has now (on 11/13/2019) submitted a third 131 declaration statement “inventor conceived the invention on September 24, 2012 by making a note my iOS device stating the invention of the rphone (where rPhone stands for Wrist phone). A picture of the Note on the IOS device is attached. Exhibit A. “. Exhibit A is a note merely saying “Greg invention rphone on this day”.  There is no evidence that the inventor was diligent in reducing the invention to practice September 24, 2012 to March-15-2013.  

The critical period for which diligence must be shown is from just before October-12-2012 (the effective date of Karl et al.) until March-15-2013 the effective filing date of the instant application.  It appears that the evidence submitted is insufficient to establish diligence from a date prior to the date of reduction to practice of the reference to a constructive reduction to practice of the instant invention.  The entire period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses. The evidence does not provide diligence between the periods September-24-2012 through September-27-2012, September 29-2012 through October-3-2012 and October-5-2012 through October-10-2012 [See MPEP 2138.06].


2138.06    "Reasonable Diligence" [R-08.2017]
II.    THE ENTIRE PERIOD DURING WHICH DILIGENCE IS REQUIRED MUST BE ACCOUNTED FOR BY EITHER AFFIRMATIVE ACTS OR ACCEPTABLE EXCUSES 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

"A patent owner need not prove the inventor continuously exercised reasonable diligence throughout the critical period; it must show there was reasonably continuous diligence." Perfect Surgical Techniques, Inc. v. Olympus Am., Inc., 841 F.3d 1004, 1009, 120 USPQ2d 1605, 1609 (Fed. Cir. 2016) (emphasis in original) (citing Tyco Healthcare Grp. v. Ethicon EndoSurgery, Inc., 774 F.3d 968, 975, 112 USPQ2d 1979 (Fed. Cir. 2014) and Monsanto Co. v. Mycogen Plant Sci., Inc., 261 F.3d 1356, 1370, 59 USPQ2d 1930, 1939 (Fed. Cir. 2001)).
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

An applicant must account for the entire period during which diligence is required. Gould v. Schawlow, 363 F.2d 908, 919, 150 USPQ 634, 643 (CCPA 1966) (Merely stating that there were no weeks or months that the invention was not worked on is not enough.); In re Harry, 333 F.2d 920, 923, 142 USPQ 164, 166 (CCPA 1964) (statement that the subject matter "was diligently reduced to practice" is not a showing but a mere pleading). A 2-day period lacking activity has been held to be fatal. In re Mulder, 716 F.2d 1542, 1545, 219 USPQ 189, 193 (Fed. Cir. 1983) (37 CFR 1.131  issue); Fitzgerald v. Arbib, 268 F.2d 763, 766, 122 USPQ 530, 532 (CCPA 1959) (Less than 1 month of inactivity during critical period. Efforts to exploit an invention commercially do not constitute diligence in reducing it to practice. An actual reduction to practice in the case of a design for a three-dimensional article requires that it should be embodied in some structure other than a mere drawing.); Kendall v. Searles, 173 F.2d 986, 993, 81 USPQ 363, 369 (CCPA 1949) (Diligence requires that applicants must be specific as to dates and facts.). 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

The period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses. Rebstock v. Flouret, 191 USPQ 342, 345 (Bd. Pat. Inter. 1975); Rieser v. Williams, 225 F.2d 419, 423, 118 USPQ 96, 100 (CCPA 1958) (Being last to reduce to practice, party cannot prevail unless he has shown that he was first to conceive and that he exercised reasonable diligence during the critical period from just prior to opponent’s entry into the field); Griffith v. Kanamaru, 816 F.2d 624, 2 USPQ2d 1361 (Fed. Cir. 1987) (Court generally reviewed cases on excuses for inactivity including vacation extended by ill health and daily job demands, and held lack of university funding and personnel are not acceptable excuses.); Litchfield v. Eigen, 535 F.2d 72, 190 USPQ 113 (CCPA 1976) (budgetary limits and availability of animals for testing not sufficiently described); Morway v. Bondi, 203 F.2d 741, 749, 97 USPQ 318, 323 (CCPA 1953) (voluntarily laying aside inventive concept in pursuit of other projects is generally not an acceptable excuse although there may be circumstances creating exceptions); Anderson v. Crowther, 152 USPQ 504, 512 (Bd. Pat. Inter. 1965) (preparation of routine periodic reports covering all accomplishments of the laboratory insufficient to show diligence); Wu v. Jucker, 167 USPQ 467, 472-73 (Bd. Pat. Inter. 1968) (applicant improperly allowed test data sheets to accumulate to a sufficient amount to justify interfering with equipment then in use on another project); Tucker v. Natta, 171 USPQ 494,498 (Bd. Pat. Inter. 1971) ("[a]ctivity directed toward the reduction to practice of a genus does not establish, prima facie, diligence toward the reduction to practice of a species embraced by said genus"); Justus v. Appenzeller, 177 USPQ 332, 340-1 (Bd. Pat. Inter. 1971) (Although it is possible that patentee could have reduced the invention to practice in a shorter time by relying on stock items rather than by designing a particular piece of hardware, patentee exercised reasonable diligence to secure the required hardware to actually reduce the invention to practice. "[I]n deciding the question of diligence it is immaterial that the inventor may not have taken the expeditious course….").
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale


  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites “The telecommunication device of claim 21, where a portion of the flexible screen is visible when a non-retracted position on the retractors.” The claim language is unclear since is missing relating language that will clarify the intended meaning of the claim function.
For examining purposes, the claim is interpreted as follows: “The telecommunication device of claim 21, where a portion of the flexible screen is visible when it is in a non-retracted or stretched position on the retractors.”  Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Krall et al (U.S.2014/0099479 A1).

As per claims 1 Krall disclosed a telecommunication device comprising: a)    a casing having a pair of opposed sides (paragraphs.65 and 66), b)    a first retractor (Figures 4A, 4C and 4D) , c)    smart phone components disposed within the casing (paragraph.15), d)    first flexible screen in communication with the smart phone components (paragraphs. 41 and 45 figure 4C and 4D), the first flexible screen having proximal and distal ends, the proximal end secured to the first retractor (figures 4A, 4C, 4D and 5A), the distal end being secured to an end unit, the first flexible screen being extensible from and retractable to a first retractor to which its proximal end is secured (figures 4A, 4C, 4D and 5A, the end unit being configured to prevent retraction of the distal end to which it is secured to the first retractor to which the corresponding proximal end is secured (figure 5A) .

As per claim 2 Krall disclosed the telecommunication device of claim 1, where the casing is a flexible casing (paragraph.17).

As per claim 3 Krall disclosed the telecommunication device of claim 1, where the first flexible screen is secured into the first retractor (Figs. 4A, 4B, paragraph.51).

As per claim 4 Krall disclosed the telecommunication device of claim 1, where a portion of the first flexible screen is visible when retracted around the first retractor (paragraph.51).

As per claim 8 Krall disclosed a telecommunication device comprising: a)    a casing having a pair of opposed sides (paragraphs.65 and 66), b)    smart phone components disposed within the casing (paragraph.15), d) first flexible screen in communication with the smart phone components (paragraphs.41 and 45 figure 4C and 4D), the first flexible screen being integrated with and covering a flexible wrist grip (paragraphs. 65 and 66).

As per claim 9 Krall disclosed the telecommunication device of claim 8, includes a clasp that secures the flexible wrist grip which has two distal ends at the two distal ends (paragraphs. 65 and 66). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5-7, 10-15 and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krall et al (U.S.2014/0099479 A1) and JEE et al (U.S. Pub. No. 201/0053081 B1).

As per claims 5, Krall disclosed the telecommunication device of claim 1. Although Krall disclosed a singular flexible retractable screen, however Krall did not explicitly disclose that the device includes a second flexible screen in communication with the smart phone components, the second flexible screen having a second screen proximal and second screen distal end, each, second screen proximal end secured to a second retractor, the second screen distal end being secured to an end unit, the second flexible screens being extensible from and retractable to the second retractor to which its second screen proximal end is secured, each end unit being configured to prevent retraction of the second screen distal end to which it is secured to the second retractor to which the corresponding second screen proximal end is secured. In the same field of endeavor, Jee disclosed  device includes a second flexible screen in communication with the smart phone components(paragraph.24), the second flexible screen having a second screen proximal and second screen distal end, each, second screen proximal end secured to a second retractor (paragraphs.25), the second screen distal end being secured to an end unit, the second flexible screens being extensible from and retractable to the second retractor to which its second screen proximal end is secured (paragrapsh.74), each end unit being configured to prevent retraction of the second screen distal end to which it is secured to the second retractor to which the corresponding second screen proximal end is secured (paragraph.57) {Foldable second screen}
It would have been obvious to one in the ordinary skill in the art at the time the invention was made to have incorporated  the device includes a second flexible screen in communication with the smart phone components, the second flexible screen having a second screen proximal and second screen distal end, each, second screen proximal end secured to a second retractor, the second screen distal end being secured to an end unit, the second flexible screens being extensible from and retractable to the second retractor to which its second screen proximal end is secured, each end unit being configured to prevent retraction of the second screen distal end to which it is secured to the second retractor to which the corresponding second screen proximal end is secured as disclosed by JEE in the device disclosed by Krall in order to make the device more versatile, scalable and user friendly.
Note: Same motivation applies to all other dependent claims.

As per claim 6 Krall-JEE disclosed the telecommunication device of claim 5, further includes a protective layer applied to at least a portion of the first flexible screen and the second flexible screen (JEE, paragraph.57).  

As per claim 7 Krall-JEE disclosed the telecommunication device of claim 5 wherein casing is secured with two opposed flexible wrist grips that have distal ends, and wherein a clasp secures the two distal ends (Krall, paragraphs. 65 and 66).

As per claim 10 Krall disclosed a telecommunication device comprising: a) a casing having upper, lower and opposing surfaces (paragraphs.41 and 45), b)    two opposed flexible wrist grips one secured to and extending from each opposing end surface of the case, the opposed flexible wrist grips having upper and lower surfaces (figure 5A), and c)    a flexible screen disposed on the lower surfaces of the casing and the opposed flexible wrist grips, whereby the flexible screen faces away from the lower surface and is in communication with smart phone components (figure 5A, 5B, 5C). Although Krall disclosed a singular flexible retractable screen, however Krall did not explicitly disclose d)    a second screen in communication with the smart, phone components, wherein the casing has an upper surface and the second screen is disposed on or in the upper surface of the casing, wherein the second screen is a fixed screen. In the same field of endeavor, JEE disclosed d)    a second screen in communication with the smart, phone components (paragraphs. 24 and 25), wherein the casing has an upper surface and the second screen is disposed on or in the upper surface of the casing, wherein the second screen is a fixed screen (paragraphs. 44 and 57).  
It would have been obvious to one in the ordinary skill in the art at the time the invention was made to have incorporated d) a second screen in communication with the smart, phone components, wherein the casing has an upper surface and the second screen is disposed on or in the upper surface of the casing, wherein the second screen is a fixed screen as disclosed by JEE in the device disclosed by Krall in order to make the device more versatile, scalable and user friendly.
Note: Same motivation applies to all other dependent claims.

As per claim 11 Krall-JEE disclosed the telecommunication device of claim 10 where the opposed flexible wrist grips have opposing side edges and the second flexible screen (JEE, paragraphs.44 and 57) is secured to the casing but not the opposing flexible wrist grip and where the telecommunication device further comprises two opposed elongated flexible grooved guides extending along the lower surface of each opposed flexible wrist grip along the opposing side edges of the wrist grip (Krall, figures 5A, 5B, 5C)), where the two opposed elongated flexible grooved guides moveably engage the second flexible screen within the grooved guides (paragraph.74) along the edges of the second flexible screen so that the second flexible screen is still visible when engaged by the grooved guides (JEE, paragraphs. 57 and 74).

As per claim 12 Krall-JEE disclosed the telecommunication device of claim 11 where the two opposed flexible wrist grips includes a plurality of segments (Krall. Figure .5B).

As per claim 13 Krall-JEE disclosed the telecommunication device of claim 11 further includes a protective layer applied to at least a portion of the top surface of the flexible screen (Krall. Paragraph.41).

As per claim 14 Krall-JEE disclosed the telecommunication device of claim 11 further includes a second screen in communication with the smart phone components, wherein the casing has an upper surface and the second screen is disposed on or in the upper surface of the casing (JEE, paragraph.57).

As per claim 15 Krall-JEE disclosed the telecommunication device of claim 11 wherein the two opposed flexible wrist grips have distal ends, and wherein a clasp secures the two distal ends (Krall, paragraphs. 65 and 66).

As per claim 20 Krall disclosed a telecommunication device comprising: a) a casing having a pair of opposed sides (figures 4A,4C and 4D), c)    a flexible screen having i)    an interior portion secured to the casing and in communication with smart phone components (paragraphs. 15 and 51), and ii)    opposed extensible distal ends, each extensible distal end extending away from one of the opposed sides of the casing (figures 4A,4C and 4D), and d)    retractors secured to each of the opposed extensible distal ends of the flexible screen, each retractor being configured to retract an extensible distal end of the flexible screen until the retractor contacts a side of the casing away from which the extensible distal end of the flexible screen to which the retractor is secured extends (figures 4A,4C and 4D) , each retractor being further configured to enable extension of the extensible distal end of the flexible screen to which the retractor is secured (figures 4A,4C and 4D and paragraph.51). Although Krall disclosed a singular flexible retractable screen, however Krall did not explicitly disclose e)    a second screen in communication with the smart phone components, wherein the casing has an upper surface and the second screen is disposed on or in the upper surface of the casing, wherein the second screen is a fixed screen. In the same field of endeavor, JEE disclosed e)    a second screen in communication with the smart phone components (paragraphs. 24 and 25), wherein the casing has an upper surface and the second screen is disposed on or in the upper surface of the casing, wherein the second screen is a fixed screen (paragraphs. 44 and 57).
It would have been obvious to one in the ordinary skill in the art at the time the invention was made to have incorporated e)    a second screen in communication with the smart phone components, wherein the casing has an upper surface and the second screen is disposed on or in the upper surface of the casing, wherein the second screen is a fixed screen as disclosed by JEE in the device disclosed by Krall in order to make the device more versatile, scalable and user friendly.
Note: Same motivation applies to all other dependent claims.

As per claim 21 Krall-JEE disclosed the telecommunication device of claim 20, where the flexible screen rolls up on the retractors (Krall, Figs.4A, 7E, paragraphs.36, 51 and 59).

As per claim 22 Krall-JEE disclosed the telecommunication device of claim 21, where a portion of the flexible screen is visible when a non-retracted position on the retractors (Krall, Figs.4C. 4D,7E, paragraphs.36, 51 and 61).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/815,763 now Patent 9,553,963, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 13/815,763 now Patent 9,553,963, fails to provide adequate support for the following limitation in independent claim 16. “c)    a second screen, wherein the second screen and the flexible screen create a single display, and the flexible screen and the second screen are in communication with the smart phone components”. Therefore, applicant cannot claim earlier priority for this limitation in claim 16 and corresponding dependent claims. The priority for this limitation is considered to be December-14-2016. 












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krall et al (U.S.2014/0099479 A1) and Browning et al (U.S. Pub. No. 2016/0033999 A1).

As per claim 16 Krall disclosed a telecommunication device comprising: a)    a flexible wrist grip (figures.5A, 5B); b)    a flexible screen having proximal and distal ends, the flexible screen being secured to the flexible wrist grip (paragrapsh.15-17), such that the flexible screen is able to be worn around a wrist of a user (Fig.5B, paragrapsh.15-17). Although Krall disclosed a singular flexible retractable screen, however Krall did not explicitly disclose c)    a second screen, wherein the second screen and the flexible screen create a single display, and the flexible screen and the second screen are in communication with the smart phone components. In the same field of endeavor disclosed c)    a second screen, wherein the second screen and the flexible screen create a single display, and the flexible screen and the second screen are in communication with the smart phone components (paragrapsh.23 and 32).   
It would have been obvious to one in the ordinary skill in that art at the time the invention was made to have incorporated a second screen, wherein the second screen and the flexible screen create a single display, and the flexible screen and the second screen are in communication with the smart phone components as disclosed by Browning in the device disclosed by Krall Krall in order to make the device more versatile, scalable and user friendly.
Note: Same motivation applies to all other dependent claims. 

As per claim 17 the telecommunication device of claim 16 where the flexible wrist grips include a plurality of segments (Krall. Figure .5B).

As per claim 18 the telecommunication device of claim 16 further includes a protective layer applied to at least a portion of the top surface of the flexible screen (Krall. Paragraph.41).

As per claim 19 the telecommunication device of claim 18 further includes a protective layer applied to at least a portion of the top surface of the second screen (Krall. Paragraph.41).

Supplemental Prior art with Effective filing date of June-6-2005
As par of PTO form 892 examiner has added prior art Naksen U.S. Pat. No. 7,558,057 B1 that also applicable to reject the claimed invention when necessary. A few excerpts from the disclosure show flexible/retractable screen and are cited below.

    PNG
    media_image6.png
    372
    430
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    611
    761
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    546
    729
    media_image8.png
    Greyscale

 
    PNG
    media_image9.png
    450
    639
    media_image9.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647